In proceedings supplementary to judgment, third-party orders were made which, inter alia, restrained any disposition of funds on deposit in two banks in appellant’s name. The appeal is from an order which, inter alia, (1) denied appellant’s motion to vacate the third-party orders and (2) authorized respondent to maintain an action pursuant to section 795 of the Civil Practice Act. Order affirmed, with $19 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.